Per curiam.
— A general objection to evidence competent for some purpose, is not sustained by a specific ground of exception. In this instance, the purpose was to prove, not a sale, but that there was, in the transaction, no more than an agreement to sell on a condition not performed, and the entries were offered to identify the subject of it, not the value. They were consequently before the court, not as book entries, which are competent to prove only a sale and delivery. They were imbodied in the testimony of a witness who made them, and verified them, as memoranda to designate the goods selected; and who testified that the ticks and marks placed opposite to the items were used to distinguish the casks or packages delivered to the drayman. The witness did not, as is usual in regard to book entries, authenticate the book and leave it to speak for itself; he testified to the particulars of the transaction from his own knowledge; and, thus corroborated, the entries were clearly admissible.
Judgment affirmed.